United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.A., Appellant
and
DEPARTMENT OF THE ARMY, ROCK
ISLAND ARSENAL, Rock Island, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-319
Issued: November 23, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On November 13, 2008 appellant, through counsel, filed a timely appeal of the Office of
Workers’ Compensation Programs’ merit decision dated November 4, 2008 terminating her
compensation and medical benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board
has jurisdiction over the merits of this claim.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation and
medical benefits effective May 18, 2005 on the grounds that she no longer had any residuals of
her accepted employment-related injury; (2) whether appellant had any continuing
employment-related residuals or disability after May 18, 2005; and (3) whether appellant met her
burden of proof to establish that she had any additional conditions causally related to the
accepted October 25, 1995 injury.

FACTUAL HISTORY
This is the second time this case has been before the Board. In a decision dated
September 11, 2001, the Board reversed the Office’s September 7, 1999 decision denying
appellant’s emotional condition claim. The Board found that appellant had established a
compensable factor of employment, namely that her supervisor, Jan Wards, had acted in an
abusive manner on October 25, 1995 when she told appellant that she would be fired if she failed
to verify a voucher. The Board remanded the case for development of the medical evidence.
The facts and the law contained in the Board’s September 11, 2001 decision are incorporated
herein by reference.1
On October 12, 2001 the Office accepted appellant’s claim for a brief depressive
disorder.2
On February 24, 2003 appellant submitted a claim for compensation from October 25,
1995 and continuing. The record reflects that she elected disability retirement effective
May 1, 1996.
The Office referred appellant to Dr. William Hitch, a neuropsychologist, for a second
opinion evaluation. Dr. Hitch was asked to provide an opinion as to whether appellant’s acute
adjustment disorder or brief depressive reaction continued and whether her preexisting,
underlying fibromyalgia and chronic fatigue syndrome were aggravated by the accepted
October 25, 1995 work incident. In a February 16, 2005 report, he compared current
neuropsychological test results with those obtained in 1995 and opined that she did not have a
progressive dementing illness. Dr. Hitch stated that many of her scores were clustered solidly
within normal limits and at times considerably above that. He indicated that any neurocognitive
concerns were probably secondary to appellant’s history of fibromyalgia and chronic fatigue
syndrome, particularly since both of these disorders typically present, neurocognitively, with
difficulties in memory, speed of processing and concentration. Dr. Hitch stated that he was
unable to provide an opinion as to whether appellant continued to experience residuals of these
diagnosed conditions or whether her preexisting, underlying fibromyalgia and chronic fatigue
syndrome were aggravated by the accepted work incident, because such a determination was
outside of his area of expertise.
The Office referred appellant to Dr. Bruce A. Heyl, Board-certified in the areas of
psychiatry and neurology, for another second opinion evaluation. In a report dated May 18,
2005, Dr. Heyl provided a history of injury and treatment and indicated that he had reviewed the
entire medical record. His examination of appellant revealed an excellent memory of events,
1

Docket No. 00-795 (issued September 11, 2001).

2

The Office initially accepted appellant’s claim on March 6, 1996 for an acute adjustment disorder and brief
depressive reaction. In a November 20, 1996 decision, it rescinded its acceptance. On May 22, 1997 the Office
denied appellant’s claim on the grounds that she had failed to identify a compensable factor of employment. On
July 17, 1998 an Office hearing representative affirmed the Office’s May 22, 1009 decision and on September 7,
1999 the Office denied modification of its previous decision. On September 11, 2001 the Board reversed the
September 7, 1999 decision, finding that the Office failed to meet its burden of proof to rescind its prior acceptance
of appellant’s emotional condition claim.

2

times and places in her medical history. Dr. Heyl found her to be of above-average intelligence
and there was no evidence of loosened thought associations or delusional thought content.
Appellant seemed in no particular distress. Dr. Heyl diagnosed acute adjustment disorder/brief
depressive reaction, associated with the October 25, 2005 incident. He specified that this
disorder was related in time and circumstance to appellant’s employment injury of 1995 and had
no continuing impact on her present state of mental health. Dr. Heyl also diagnosed chronic
somatization disorder, which he indicated predated the 1995 work incident; personality disorder;
and myasthenia gravis, fibromyalgia, chronic fatigue syndrome, hypothyroidism and borderline
diabetes mellitus, by medical history. He opined that appellant did not have a work-related
emotional disorder. Dr. Heyl stated that she continued with disabled health and was entrenched
in her pattern of disabled adjustment, with limited motivation to undertake serious rehabilitative
efforts.
By decision dated July 26, 2006, the Office terminated appellant’s compensation and
medical benefits effective May 18, 2005. It found that the weight of the medical evidence,
which was represented by Dr. Heyl’s second opinion report, established that she no longer had
any disability or residuals causally related to her accepted injury. In a separate letter dated
July 26, 2006, the Office informed appellant that she was entitled to compensation for specific
dates between May 1, 1996 and May 18, 2005, based on temporary total disability, in the total
amount of $360,738.97.
On July 7, 2007 appellant requested reconsideration of the Office’s termination of
benefits. She objected to the diagnosis of brief depressive disorder, rather than post-traumatic
stress disorder (PTSD). Appellant also asked that the accepted conditions be expanded to
include aggravation of her preexisting fibromyalgia and spinocerebellar syndrome.
Appellant submitted a June 26, 2007 report from Dr. Diana D. Banks, Board-certified in
the areas of psychiatry and neurology, who stated that she had been treating appellant since
October 24, 1994. Dr. Banks opined that the October 25, 1995 work incident aggravated
appellant’s preexisting fibromyalgia and spinocerebellar syndrome. She indicated that her
examination of appellant one month after the accepted incident revealed increased pain, lower
extremity weakness and slowing speech and decline in ability to concentrate. Dr. Banks opined
that appellant continued to exhibit those symptoms.
On August 8, 2007 the Office denied modification of its July 26, 2006 decision. It found
that Dr. Banks’ report failed to explain how specific work factors aggravated any specific
diagnosed conditions.3
On August 4, 2008 appellant again requested reconsideration. She again asked the Office
to expand her claim to include PTSD, as well as aggravation of the previously identified
preexisting conditions.

3

The claims examiner noted that appellant had filed previous claims with the Office, including:
File No. xxxxxx924 (December 1, 1994) for back, neck and head injuries, which was denied on May 14, 1996;
File No. xxxxxx932 (December 12, 1992) for a minor injury, with no loss of work; and File No xxxxxx681
(March 31, 1988), which was accepted for left shoulder strain.

3

Appellant submitted a July 29, 2008 report from Dr. James W. Opoien, a Board-certified
family practitioner, who first treated her on March 10, 1998. After reviewing the medical and
factual history, Dr. Opoien opined that her preexisting conditions of fibromyalgia, chronic
fatigue syndrome and neuromuscular/spinocerebellar syndrome were aggravated by the
October 25, 1995 work incident. He stated that appellant had not recuperated sufficiently to
return to work status and that she continued to exhibit symptoms of pain, weakness, dysphagia,
dyspnea, gait instability and cognitive dysfunction, which were exacerbated by the accepted
work incident.
In an undated report, Dr. William L. Camp, a clinical psychologist, diagnosed adjustment
disorder and depressed mood, exacerbated by PTSD. He also diagnosed myasthenia gravis;
fibromyalgia; chronic fatigue syndrome; hypothyroidism and borderline diabetes mellitus.
Dr. Camp opined that the October 25, 1995 employment incident resulted in an emotional
breakdown, which led to an aggravation of her preexisting physical and neurological conditions
and the development of PTSD. He also opined that appellant continued to experience symptoms
related to the incident.
In a letter dated September 18, 2008, Dr. William Candler, an employing establishment
physician, opined that there was no causal relationship between the accepted October 25, 2005
work incident and appellant’s current medical condition. He also stated that there was no clinical
evidence of PTSD and that it was medically implausible that a single stressful event accelerated
her multiple medical conditions. Dr. Candler based his opinion on a review of Dr. Heyl’s
May 18, 2005 report.
By decision dated November 4, 2008, the Office denied modification of its August 8,
2007 decision. It found that the evidence was insufficient to refute Dr. Heyl’s well-reasoned
opinion, which constituted the weight of the medical evidence and that appellant failed to submit
rationalized medical evidence establishing residuals subsequent to May 18, 2005.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation.4 After it has been determined that an employee has disability
causally related to her employment, the Office may not terminate compensation without
establishing that the disability had ceased or that it was no longer related to the employment.5
The Office’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.6
The right to medical benefits for an accepted condition is not limited to the period of
entitlement to compensation for disability.7 To terminate authorization for medical treatment,
4

A.W., 59 ECAB ___ (Docket No. 08-306, issued July 1, 2008).

5

J.M., 58 ECAB ___ (Docket No. 06-661, issued April 25, 2007).

6

See Del K. Rykert, 40 ECAB 284 (1988).

7

T.P., 58 ECAB ___ (Docket No. 07-60, issued May 10, 2007).

4

the Office must establish that appellant no longer has residuals of an employment-related
condition, which requires further medical treatment.8
ANALYSIS -- ISSUE 1
The Board finds that the Office met its burden to terminate appellant’s medical and
compensation benefits effective May 18, 2005.
Following the Board’s September 11, 2001 decision, the Office accepted appellant’s
claim for a brief depressive disorder. In early 2005, it referred her to Dr. Heyl for an
examination and an opinion as to whether she had any disability or residuals due to the accepted
injury.9 Dr. Heyl reviewed the entire record and statement of accepted facts and performed a
thorough examination of appellant. He found that she had an excellent memory of events, times
and places in her medical history. Dr. Heyl found her to be of above-average intelligence, with
no evidence of loosened thought associations or delusional thought content. Appellant seemed in
no particular distress. Dr. Heyl diagnosed acute adjustment disorder/brief depressive reaction,
associated with the October 25, 1995 incident. He specified that this disorder was related in time
and circumstance to appellant’s employment of 1995 and had no continuing impact on her
present state of mental health. Dr. Heyl also diagnosed chronic somatization disorder, which he
indicated predated the 1995 work incident; personality disorder; and myasthenia gravis,
fibromyalgia, chronic fatigue syndrome, hypothyroidism and borderline diabetes mellitus, by
medical history. He opined that appellant did not have a work-related emotional disorder. The
Board finds that Dr. Heyl’s well-rationalized report, which was based upon a proper factual and
medical background, represents the weight of the medical evidence and establishes that appellant
was no longer disabled and had no residuals from her accepted injury as of May 18, 2005.
Appellant did not submit any rationalized medical evidence to overcome the weight of
Dr. Heyl’s opinion or to create a conflict. In fact, she did not submit any medical evidence
between the date of the Board’s September 11, 2001 decision and the Office’s August 8, 2007
termination decision. The weight of the medical evidence establishes that appellant was no
longer disabled as a result of her accepted conditions and had no injury-related residuals.
On appeal, appellant’s representative argues that the decision terminating her benefits
was contrary to fact and law. For reasons stated herein, the Board finds this argument to be
without merit.
LEGAL PRECEDENT -- ISSUE 2
As the Office met its burden of proof to terminate appellant’s compensation benefits, the
burden shifted to her to establish that she had any disability or residuals causally related to her

8

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Kathryn E. Demarsh, 56 ECAB 677 (2005).

9

The Board notes that the Office initially referred appellant to Dr. Hitch. As he was unable to provide an opinion
on the issues of continuing disability and residuals, his report lacks probative value. A.D., 58 ECAB ___ (Docket
No. 06-1183, issued November 14, 2006); Michael E. Smith, 50 ECAB 313 (1999).

5

accepted injury.10 To establish a causal relationship between the condition, as well as any
attendant disability claimed and the employment injury, an employee must submit rationalized
medical evidence, based on a complete factual and medical background, supporting such a causal
relationship.11 Causal relationship is a medical issue and the medical evidence required to
establish a causal relationship is rationalized medical evidence.12 Rationalized medical evidence
is medical evidence which includes a physician’s rationalized medical opinion on the issue of
whether there is a causal relationship between the claimant’s diagnosed condition and the
implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.13
ANALYSIS -- ISSUE 2
After the Office properly terminated appellant’s compensation and medical benefits in its
August 8, 2007 decision, the burden of proof shifted to her to establish continuing employmentrelated disability or residuals.14 As part of this burden, appellant is required to present
rationalized medical opinion evidence, based upon a complete and accurate factual and medical
background, establishing causal relationship.15 However, it is well established that proceedings
under the Federal Employees’ Compensation Act are not adversarial in nature and while
appellant has the burden of establishing entitlement to compensation, the Office shares
responsibility in the development of the evidence to see that justice is done.16
Appellant has submitted medical evidence after August 8, 2007 which supports her claim
that she continued to experience residuals and/or disability causally related to the accepted 1995
incident. On June 26, 2007 Dr. Banks, appellant’s treating psychiatrist since 1994, stated that
she examined appellant one month after the accepted October 25, 1995 work incident. At that
time appellant was experiencing increased pain and exhibited lower extremity weakness, slowing
speech and decline in ability to concentrate. Dr. Banks opined that appellant continued to exhibit
those symptoms. On July 29, 2008 Dr. Opoiens who had been treating appellant for 10 years,
opined that she had not recuperated sufficiently from the October 25, 1995 work injury to return
to work status and that she continued to exhibit symptoms of pain, weakness, dysphagia,
dyspnea, gait instability and cognitive dysfunction, which were exacerbated by the accepted
10

See Joseph A. Brown, Jr., 55 ECAB 542 (2004); Manuel Gill, 52 ECAB 282 (2001).

11

Kathryn E. Demarsh, supra note 8.

12

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elizabeth Stanislav, 49 ECAB 540 (1998).

13

K.W., 59 ECAB ___ (Docket No. 07-1669, issued December 13, 2007); Solomon Polen, 51 ECAB 341 (2000).

14

I.J., supra note 8; Joseph A. Brown, Jr., supra note 10.

15

See Virginia Richard, claiming as executrix of the estate of Lionel F. Richard, 53 ECAB 430 (2002); see also
Brian E. Flescher, 40 ECAB 532, 536 (1989); Ronald K. White, 37 ECAB 176, 178 (1985).
16

Phillip L. Barnes, 55 ECAB 426 (2004); see also Virginia Richard, supra note 15; Dorothy L. Sidwell,
36 ECAB 699 (1985); William J. Cantrell, 34 ECAB 1233 (1993).

6

incident. In an undated report, received by the Office on August 8, 2008, Dr. Camp diagnosed
adjustment disorder and depressed mood, exacerbated by PTSD. He opined that the October 25,
1995 employment incident resulted in an emotional breakdown, which led to an aggravation of
her preexisting physical and neurological conditions and the development of PTSD. Dr. Camp
also opined that appellant continued to experience symptoms related to the October 25, 1995
incident.
The Board notes that while none of the reports of appellant’s attending physicians is
completely rationalized, they are consistent in indicating that she continues to experience
residuals and/or disability causally related to the accepted 1995 incident and are not contradicted
by any substantial medical or factual evidence of record. While the reports are not sufficient to
meet her burden of proof to establish her claim, they raise an uncontroverted inference between
her claimed conditions and the accepted employment incident and are sufficient to require the
Office to further develop the medical evidence and the case record.17
On remand, the Office should submit a statement of accepted facts to appellant’s treating
physician or to a second opinion examiner, in order to obtain a rationalized opinion as to whether
her current condition is causally related to factors of her employment, either directly or through
aggravation, precipitation or acceleration.
LEGAL PRECEDENT -- ISSUE 3
Regarding consequential injuries, the basic rule is that a subsequent injury, whether an
aggravation of the original injury or a new and distinct injury, is compensable if it is the direct
and natural result of a compensable primary injury.18
Where an employee claims that a condition not accepted or approved by the Office was
due to an employment injury, he bears the burden of proof to establish that the condition is
causally related to the employment injury.19 To establish a causal relationship between the
condition claimed, as well as any attendant disability and the employment event or incident, an
employee must submit rationalized medical evidence based on a complete medical and factual
background supporting such a causal relationship.20 Causal relationship is a medical issue and
the medical evidence required to establish a causal relationship is rationalized medical
evidence.21 Rationalized medical evidence is evidence which includes a physician’s rationalized
medical opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
17

See Virginia Richard, supra note 15; see also Jimmy A. Hammons, 51 ECAB 219 (1999); John J. Carlone,
41 ECAB 354 (1989).
18

S.M., 58 ECAB ___ (Docket No. 06-536, issued November 24, 2006), citing A. Larson, The Law of Workers’
Compensation § 10.01 (2004).
19

Jaja K. Asaramo, 55 ECAB 200 (2004).

20

Jennifer Atkerson, 55 ECAB 317 (2004).

21

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

7

reasonable medical certainty and must be supported by medical rationale, explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.22
Neither the fact that a disease or condition manifests itself during a period of
employment, nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents, is sufficient to establish causal relationship.23
ANALYSIS -- ISSUE 3
The Board finds that this case is not in posture for a decision as to whether appellant’s
claim should be expanded to include PTSD and aggravation of her preexisting fibromyalgia and
spinocerebellar syndrome as a result of her 1995 employment injury.
Where an employee claims that a condition not accepted or approved by the Office was
due to an employment injury, he bears the burden of proof to establish that the condition is
causally related to the employment injury.24 To establish a causal relationship between the
condition claimed, as well as any attendant disability and the employment event or incident, an
employee must submit rationalized medical evidence based on a complete medical and factual
background supporting such a causal relationship.25 As noted above, however, proceedings
under the Act are not adversarial in nature and while appellant has the burden of establishing
entitlement to compensation, the Office shares responsibility in the development of the evidence
to see that justice is done.26
The medical evidence of record supports appellant’s claim that her preexisting conditions
of fibromyalgia and spinocerebellar syndrome were exacerbated by the 1995 employment injury
and that the accepted injury led to PTSD. On June 26, 2007 Dr. Banks opined that the
October 25, 1995 work incident aggravated her preexisting fibromyalgia and spinocerebellar
syndrome, as evidenced by her increased pain, lower extremity weakness and slowing speech
and decline in ability to concentrate. On July 29, 2008 Dr. Opoien opined that appellant’s
preexisting conditions of fibromyalgia, chronic fatigue syndrome and neuromuscular/
spinocerebellar syndrome were aggravated by the October 25, 1995 work incident and stated that
she had not recuperated sufficiently to return to work status and that she continued to exhibit
symptoms of pain, weakness, dysphagia, dyspnea, gait instability and cognitive dysfunction,
which were exacerbated by the accepted work incident. Dr. Camp diagnosed adjustment
disorder and depressed mood, exacerbated by PTSD. He also diagnosed myasthenia gravis;
fibromyalgia; chronic fatigue syndrome; hypothyroidism and borderline diabetes mellitus.
22

Leslie C. Moore, 52 ECAB 132 (2000).

23

Ernest St. Pierre, 51 ECAB 623 (2000).

24

Jaja K. Asaramo, supra note 19.

25

Jennifer Atkerson, supra note 20.

26

Phillip L. Barnes, supra note 16; see also Virginia Richard, supra note 15; Dorothy L. Sidwell, supra note 16;
William J. Cantrell, supra note 16.

8

Dr. Camp opined that the October 25, 1995 employment incident resulted in an emotional
breakdown, which led to an aggravation of her preexisting physical and neurological conditions
and the development of PTSD.
While none of these reports are completely rationalized, they are consistent in indicating
that appellant’s preexisting conditions were aggravated by the 1995 employment injury.
Dr. Camp’s opinion that the accepted injury led to the development of PTSD is not contradicted
by any substantial medical or factual evidence of record. While the reports are not sufficient to
meet her burden of proof to establish her claim, they raise an uncontroverted inference between
appellant’s claimed conditions and the accepted employment incident and are sufficient to
require the Office to further develop the medical evidence and the case record.27
The Board notes that Dr. Heyl’s May 18, 2005 report did not contain an opinion as to
whether appellant’s preexisting conditions were aggravated by the October 1995 employment
injury. Therefore, his report is of no probative value on this issue.28 The Board finds that the
Office was obligated to obtain a supplemental report from Dr. Heyl addressing whether
appellant’s preexisting conditions were aggravated by the accepted injury. Once the Office
undertakes development of the record, it has the responsibility to do so in a proper manner.29
Therefore, the case must be remanded for further development of the medical evidence.
CONCLUSION
The Board finds that the Office properly terminated appellant’s wage-loss and medical
benefits, effective May 18, 2005, on the grounds that she had no residuals or disability causally
related to her accepted employment injury. The Board further finds that the case is not in posture
for a decision as to whether appellant had any continuing employment-related residuals or
disability after May 18, 2005 and whether she met her burden of proof to establish that she had
any additional conditions causally related to the accepted October 25, 1995 injury.

27

See supra note 17.

28

See A.D., supra note 9; Michael E. Smith, supra note 9.

29

See Henry G. Flores, Jr., 43 ECAB 901 (1992); see also Charles J. Jenkins, 40 ECAB 362 (1988).

9

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs’ dated November 4, 2008 is affirmed in part and set aside and
remanded in part, consistent with this opinion.
Issued: November 23, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

10

